DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
This Office Action is in response to the Amendment filed on 02/25/2022.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 02/25/2022 has been entered.
Claims 1-20 have been examined and are pending in this application. Claims 1, 8 and 16 are independent.
Claims 1-20 are allowed.
Response to Arguments/Remarks
As to the prior rejection to 1-20, the rejections are withdrawn based on the amendment to the claims. 
As to the double patenting rejections over references, Application No. 16/670,864, and Application No. 16/670,878, the rejections have been withdrawn as scope of the claims of the instant application and scope of the claims of the reference application have been 
Note: the double patenting rejections, over reference Application No. 16/688,707, the rejections have been withdrawn in the Final Office Action, mailed out on 11/29/2021, but the reference application number was sated with a typographical error in the Examiner’s response section of the Office Action.
Examiner's Statement of reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method and system for implementing the method functions, where method includes at an identity provider, providing a first access token to an entity for use by the entity in obtaining resources from a resource provider. The method further includes, at the identity provider, receiving response information from the entity. The response information from the entity is provided to the entity from the resource provider as a result of the resource provider enforcing policy at the resource provider. At the identity provider, a second access token is provided to the entity. The second access token is provided based on the response information, such that the second access token can be used by the entity to obtain the resources from the resource provider.
The closest prior art, as previously recited, Kruse (US 10,243,945) is generally directed to technique for managed identity federation provides numerous options for authentication to access one or more services. A user authenticates with an identity verification provider and provides proof of authentication to a service of a service provider. The service of the service provider is configured to verify the user's identity 
providing a first access token to an entity for use by the entity in obtaining a particular resource from a resource provider in a user session; causing the entity to pass the first access token to the resource provider, wherein in response to rejecting the first access token, the resource provider is configured to send response information to the entity, indicating rejection of the first access token and a reason among a plurality of reasons for the rejection based on enforcing policy associated with a risk level of the user session, the plurality of reasons including at least a reason associated with requiring a higher level of authentication that was used to obtain the first access token based on the risk level of the user session; receiving the response information from the entity, the response information from the entity having been provided to the entity from the resource provider; and providing a second access token to the entity for accessing the particular resource, the second access token being provided to mitigate the rejection based on the reason for the rejection indicated in the response information, such that the second access token is used by the entity to obtain the  particular resource from the resource provider, as a whole with the remaining limitations. Therefore, the claim 1 is considered allowable over the cited prior art.

As to claim 16, the claim is directed to a system, and the claim limitations are similar to the claim limitations of the method claim 1 in terms of claim scope.  Therefore, claim 16 is also considered allowable for the same reason set forth above for claim 1.
As to claims 2-7, 9-15, and 17-20, the claims are dependent from claims 1, 8, or 16, respectively, and are considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jahangir Kabir whose telephone number is (571) 270-3355.  The examiner can normally be reached on 9:00- 5:00 Mon-Thu.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information 

/JAHANGIR KABIR/             Primary Examiner, Art Unit 2439